—Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered July 23, 1999, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children upon findings of permanent neglect, and committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The evidence supports the conclusion that, at the time of the dispositional hearing, respondent was not a viable permanent resource for children. Incarcerated for a violation of parole based on his failure to attend a substance abuse program, he never completed drug treatment programs, as required by the agency, and never had regular visits with the children. Nor did respondent offer anyone else as a resource while he remained in prison. That the children were not in pre-adoptive homes at that time does not alter the result (see, Matter of Rasheen Lamont J., 244 AD2d 901). Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Lerner, JJ.